                      Case 1:18-cv-02921-JMF Document 583 Filed 02/15/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                    State of New York, et al.                      )
                             Plaintiff                             )
                                v.                                 )      Case No.   18-cv-2921
      United States Department of Commerce, et al.                 )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff State of Maryland                                                                                         .


Date:          02/15/2019                                                                 /s/ Andrea W. Trento
                                                                                            Attorney’s signature


                                                                                     Andrea W. Trento, No. AT-3080
                                                                                        Printed name and bar number
                                                                                Maryland Office of the Attorney General
                                                                                    200 St. Paul Place, 20th Floor
                                                                                        Baltimore, MD 21202

                                                                                                  Address

                                                                                        atrento@oag.state.md.us
                                                                                              E-mail address

                                                                                             (410) 576-6472
                                                                                             Telephone number

                                                                                             (410) 576-6955
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
